[Cite as State v. Bradley, 2013-Ohio-2152.]
                           STATE OF OHIO, COLUMBIANA COUNTY

                                   IN THE COURT OF APPEALS

                                         SEVENTH DISTRICT

STATE OF OHIO,                                )
                                              )    CASE NO. 11 CO 26
        PLAINTIFF-APPELLEE,                   )
                                              )
        - VS -                                )       OPINION
                                              )         AND
GREGORY L. BRADLEY, Jr.,                      )    JUDGMENT ENTRY
                                              )
        DEFENDANT-APPELLANT.                  )


CHARACTER OF PROCEEDINGS:                          Application for Reopening
                                                   Criminal Appeal from Common Pleas
                                                   Court, Case No. 09 CR 291.

JUDGMENT:                                          Application Denied.


APPEARANCES:
For Plaintiff-Appellee:                            Attorney Robert L. Herron
                                                   Prosecuting Attorney
                                                   Attorney John Gamble
                                                   Asst. Prosecuting Attorney
                                                   105 S. Market Street
                                                   Lisbon, OH 44432

For Defendant-Appellant:                           Gregory L. Bradley, Jr., Pro-se
                                                   #604-551
                                                   Richland Correctional Institution
                                                   P.O. Box 8107
                                                   Mansfield, OH 44901


JUDGES:
Hon. Mary DeGenaro
Hon. Cheryl L. Waite
Hon. Joseph J. Vukovich


                                                   Dated: March 28, 2013
[Cite as State v. Bradley, 2013-Ohio-2152.]


PER CURIAM:
        {¶1}     Appellant Gregory Lewis Bradley, Jr., acting pro se, has filed an application
to reopen his direct appeal based upon a claim of ineffective assistance of appellate
counsel. However, Bradley's application is untimely, and he has failed to demonstrate
good cause. Accordingly, his application to reopen his appeal is denied.
        {¶2}     On August 23, 2011, Bradley was convicted of three counts of drug
trafficking in the vicinity of a juvenile and two counts of drug possession with forfeiture
specifications and sentenced to an aggregate term of nine years in prison, following a jury
trial in the Columbiana County Court of Common Pleas.
        {¶3}     On December 5, 2012, this court affirmed Bradley's conviction, but vacated
his sentence and remanded for resentencing for the trial court to properly impose post-
release control in accordance with R.C. 2929.191. State v. Bradley, 7th Dist. No. 11 CO
26, 2012-Ohio-5880, ¶35. Bradley has not pursued further appeal with the Ohio Supreme
Court. On remand to the trial court, Bradley was resentenced on February 11, 2013.
        {¶4}     On March 11, 2013, Bradley filed the present application. He attached his
own affidavit, in which he averred: (1) that he believed his appeal should be reopened
due to appellate counsel's ineffectiveness; (2) that he believed counsel's performance
prejudiced him; and (3) that he believed counsel should have raised several additional
assignments of error. Bradley elaborated on those assignments of error in the body of his
application.
        {¶5}     App.R. 26(B) allows a criminal defendant to challenge the constitutional
effectiveness of appellate counsel by reopening the appeal. However, the rule provides
that an application for reopening must be filed “within ninety days from journalization of
the appellate judgment unless the applicant shows good cause for filing at a later time.”
        {¶6}     Bradley has failed to meet this deadline. Our opinion in his direct appeal
was journalized on December 5, 2012. Bradley filed his application for reopening on
March 11, 2013, 96 days later. Thus, we can only review the merits of Bradley's
application if he can establish good cause for his untimely filing. See, e.g., State v. Dew,
7th Dist. No. 08 MA 62, 2012-Ohio-434, ¶6.
                                                                                         -2-


       {¶7}   Bradley failed to provide any reason for his untimeliness in the affidavit he
attached to his application. As this court has previously explained:

              Appellant, like every other criminal defendant, was required to file his
       application for reopening within 90 days of the journalization of our
       judgment entry. "Consistent enforcement of the rule's deadline by the
       appellate courts in Ohio protects on the one hand the state's legitimate
       interest in the finality of its judgments and ensures on the other hand that
       any claims of ineffective assistance of appellate counsel are promptly
       examined and resolved.”

State v. Styblo, 7th Dist. No. 07 BE 18, 2011-Ohio-2000, ¶7, quoting State v. Gumm, 103
Ohio St.3d 162, 2004-Ohio-4755, 814 N.E.2d 861, ¶7.
       {¶8}   Because Bradley has failed to establish, or even allege, good cause for his
untimely filing, his application for reopening is denied.

DeGenaro, P.J., concurs.
Vukovich, J., concurs.
Waite, J., concurs.